Connon, J.
The credible evidence before me is that the Yarmouth Police knocked and announced who they were and that they had a search warrant on two occasions before breaching the front door with a so-called “battering ram.” The rule in Commonwealth v. Cwidrtff, 382 Mass. 137, 140-47 (1980), is that “before attempting forcibly to enter a private dwelling to execute a warrant, police must knock, announce their identity, and state their purpose . . .” The police in these matters did exactly that. The time lapse between the first knock and the forcible entry was 20 seconds, not unlike the facts in Commonwealth v. Antoine, 417 Mass. 637, 638 (1994). MOTION IS DENIED.